DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5, drawn to a method for producing a portion capsule having a cup shaped bowl comprising a seal edge, a base, and a covering face and having a cup shaped filter element inserted into the bowl and in which a product is introduced, comprising the steps of forming a filter element from a forming piece comprising a filter material, inserting the filter element formed into a cup shaped body, connecting an edge of the formed filter element to a seal edge of .

Group II, claim(s) 6-10, drawn to an installation for producing a portion capsule having a cup shaped bowl comprising a seal edge, a base, and a covering face and having a cup shaped filter element which is inserted into the bowl, comprising a first device for forming a filter element from a forming piece comprising a filter material, a second device for inserting the formed filter element into a cup shaped bowl, a third device for fitting a seal edge of the formed filter element to a seal edge of the cup shaped bowl, and a fourth device for fitting the filter element to the base of the bowl.

Group III, claim(s) 11, drawn to a portion capsule having a cup shaped bowl, comprising a seal edge, a base, and a covering face and having a cup shaped filter element which is inserted into the bowl wherein an edge of the filter element is connected to the seal edge of the cup shaped bowl wherein the filter element is connected to the base and/or the covering face of the bowl.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a portion capsule having a cup shaped , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bianchi US 2014/0230370.  Bianchi discloses a portion capsule (capsule 1) having a cup shaped bowl (rigid body 2) comprising a seal edge (rim 7), a base (closed bottom 3), and a covering face (sheet lid 6) and having a cup shaped filter element (filter paper 8) which is inserted into the bowl (rigid body 2) wherein an edge of the filter element (filter paper 8) is connected to the seal edge (rim 7) of the cup shaped bowl (rigid body 2) wherein the filter element (filter paper 8) is connected to the covering face (sheet lid 6) of the bowl (rigid body 2) (‘370, FIG. 2) (‘370, Paragraphs [0023], [0025], and [0030]-[0032]).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792